Citation Nr: 1536399	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from September 1981 to March 1982.  He then had several years of service in the Minnesota National Guard until July 1987 and from April 1989 to June 1992.  He then served on active duty from August 2008 to June 2009, with service in Iraq from September 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was remanded by the Board in September 2007.  Subsequent to the Board remand, the Veteran had active duty service from August 2008 to June 2009.  This case was then remanded by the Board three additional times in November 2010, June 2012, and July 2014.  During the pendency of this appeal, the Veteran has testified at three Board hearings (April 2007, March 2014, and May 2015) before three different Veterans Law Judges (VLJs).  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Thus, the panel below will participate in the Board's decision regarding the claim on appeal.  See 38 C.F.R. § 20.700(a) (2014).      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD is related to the Veteran's service in Iraq. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

After careful review of the evidence, to include the medical evidence and the lay testimony, the Board finds that service connection for PTSD is warranted.  Initially, the Board finds it significant that the Veteran had service in Iraq from September 2008 to January 2009 and that he described stressors related to his fear of hostile military activity.  In this light, the Veteran submitted a May 2015 statement from an individual who served with the Veteran regarding exposure to such hostile military activity.  A January 2009 service personnel record notes that there was an in-service January 2009 incident involving the Veteran.  This record includes a notation of PTSD and specifically states that the Veteran was on active duty at the time of the incident.  Service treatment records from 2009 also include notations of PTSD.  See February 2009, March 2009, April 2009, and May 2009 service treatment records.  An undated letter from a psychologist who evaluated the Veteran during service in 2009 also refers to a "working" diagnosis of PTSD.  In this letter, the psychologist reports that some loud noises remind the Veteran of incidents in Iraq.           

Moreover, the Board notes that the Veteran's wife testified at the Board hearings.  In May 2015, she described the changes that she observed in the Veteran's behavior after his service in Iraq.  See May 2015 Board hearing transcript, p. 19-20.  

The Board acknowledges that the record contains conflicting medical evidence.  A March 2010 VA examiner diagnosed the Veteran with PTSD related to Operation Iraqi Freedom but then he provided a negative December 2010 addendum opinion.  However, the Board finds it significant that the Veteran's VA psychiatrist rendered a diagnosis of PTSD that was related to his service in Iraq.  See May 2012 VA medical opinion.  The Board finds this medical opinion to be highly probative as the evaluator reviewed several years of treatment records and the Veteran's previous VA examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).         

In light of the in-service notations of PTSD and the May 2012 medical opinion from the Veteran's VA psychiatrist relating PTSD to service in Iraq, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.  During the May 2015 Board hearing, the Veteran testified that a grant of service connection for a psychiatric disability would satisfy his appeal regardless of which psychiatric disability is granted.  See May 2015 Board hearing transcript, p. 6.  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted. 




______________________________                 ____________________________
   JOAQUIN AGUAYO-PERELES                           THOMAS J. DANNAHER
Veterans Law Judge 		Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' Appeals





____________________________________________
STEVEN D. REISS 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


